EXHIBIT 10.1
(BROOKFIELD LETTERHEAD) [o53505o5350500.gif]
January 30, 2009
M. Shane Pearson
Brookfield Homes Corporation
8500 Executive Park Avenue
Suite 300
Fairfax, VA 22031
Dear Shane:
RE:   Management Services Agreement

 
Brookfield Asset Management LLC. (“BAM”, “we”, or “us”) is pleased that
Brookfield Homes Corporation (the “Company”, “you”, or “your”) desires to employ
Craig Laurie, an employee of BAM (the “Employee”), to serve as Chief Financial
Officer of the Company. The Employee’s status shall be at-will, and nothing in
this Agreement shall alter the Company’s ability to terminate the Employee, with
or without cause or notice; however upon termination, the Company shall continue
to pay BAM during a 30 day notice period. This letter (the “Agreement”) confirms
our mutual understanding of the terms and conditions upon which we will make
available to you the services of the Employee and BAM’s intellectual capital to
the Employee for use in connection with the Employee’s employment relationship
with you.
Effective as of November 28, 2008, the Employee will be subject to the Company’s
policies and supervision, direction and control and report directly to the
Company’s Chief Executive Officer and Board of Directors. While the Employee
will remain a member of BAM and have access to BAM’s intellectual capital to be
used in connection with the Employee’s employment relationship with you, we will
have no supervision, direction or control over the Employee with respect to the
services provided by the Employee to you.
You will pay directly to BAM a quarterly service fee of $80,000 (“Service Fee”).
In addition, you will reimburse the Employee for all travel related and
out-of-pocket expenses incurred by the Employee in connection with his services
to the Company. These will include reasonable accommodations, meals and travel
related costs as approved by the Company. Payments to BAM should be made in
accordance with the instructions provided from time-to-time by BAM.
The Employee will not be eligible to participate in the Company’s Benefits and
401(k) Plan. The Employee will be eligible for vacation and holidays consistent
with the Company’s policy as it applies to senior management. The Employee will
be exempt from any delay period otherwise required for vacation and holiday
eligibility. Commencing with the fiscal year ending December 31, 2009, the
Employee will have the opportunity to participate in the Company’s Long Term
Incentive Plans.

 



--------------------------------------------------------------------------------



 



- 2 -
You will have the opportunity to make the Employee a full-time member of Company
management at any time during the term of this Agreement by entering into
another form of agreement, the terms of which will be negotiated at such time.
We appreciate the opportunity to make available the services of the Employee and
believe this Agreement accurately reflects our mutual understanding. We would be
pleased to discuss this Agreement with you at your convenience. If the foregoing
is in accordance with your understanding, please sign a copy of this Agreement
and return it to our Company.
Sincerely,

          BROOKFIELD ASSET MANAGEMENT LLC

      By:   /s/  BARRY BLATTMAN         Barry Blattman        Senior Managing
Partner       

Accepted and agreed on February 2, 2009

          BROOKFIELD HOMES CORPORATION

      By:   /s/  SHANE PEARSON         Shane Pearson        Vice President     
 

 